DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Pat. 11,277,163
Instant Appl. 17/684,829
1. A system of a machine, the system comprising: a network of nodes distributed throughout the machine; a controller operable to communicate with the network of nodes through one or more electromagnetic signals; a plurality of waveguides configured to guide transmission of the one or more electromagnetic signals; a radio frequency antenna coupled to a first waveguide of the plurality of waveguides; a radio frequency transceiver coupled between the controller and the radio frequency antenna; and a membrane configured to support communication between the first waveguide and at least one node of the plurality of nodes.
2. The system of claim 1, wherein the first waveguide comprises a hollow metallic waveguide.
3. The system of claim 1, wherein the radio frequency transceiver is configured to output a pulse train to the radio frequency antenna to broadcast within the first waveguide responsive to the controller.
4. The system of claim 3, further comprising a dielectric disk in the first waveguide proximate to the membrane, wherein the dielectric disk is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector node.
5. The system of claim 1, wherein the at least one node comprises an oscillator and a modulator configured to vibrate the membrane based on a sensor response, and the radio frequency transceiver is configured to detect vibration of the membrane.
6. The system of claim 5, wherein the radio frequency transceiver is configured to output a pulse train to the radio frequency antenna to broadcast within the first waveguide responsive to the controller.
7. The system of claim 6, further comprising a dielectric ring in the first waveguide proximate to the membrane, wherein the dielectric ring is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector and sensor node.
8. A system for a gas turbine engine, the system comprising: a network of a plurality of nodes distributed throughout the gas turbine engine, each of the nodes associated with at least one sensor and/or effector of the gas turbine engine and operable to communicate through one or more electromagnetic signals; a controller of the gas turbine engine operable to communicate with the network of nodes through the one or more electromagnetic signals; a plurality of waveguides configured to guide transmission of the one or more electromagnetic signals between the controller and one or more of the nodes; a radio frequency antenna coupled to a first waveguide of the plurality of waveguides; a radio frequency transceiver coupled between the controller and the radio frequency antenna; and a membrane configured to support communication between the first waveguide and at least one node of the plurality of nodes.
9. The system of claim 8, wherein one or more of the nodes are located at least one of a fan section, a compressor section, a combustor section and a turbine section of the gas turbine engine, and the first waveguide comprises a hollow metallic waveguide.
10. The system of claim 8, wherein the radio frequency transceiver is configured to output a pulse train to the radio frequency antenna to broadcast within the first waveguide responsive to the controller.
11. The system of claim 10, further comprising a dielectric disk in the first waveguide proximate to the membrane, wherein the dielectric disk is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector node.
12. The system of claim 8, wherein the at least one node comprises an oscillator and a modulator configured to vibrate the membrane based on a sensor response, and the radio frequency transceiver is configured to detect vibration of the membrane.
13. The system of claim 12, wherein the radio frequency transceiver is configured to output a pulse train to the radio frequency antenna to broadcast within the first waveguide responsive to the controller, and further comprising a dielectric ring in the first waveguide proximate to the membrane, wherein the dielectric ring is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector and sensor node.
14. A method of establishing electromagnetic communication through a machine, the method comprising: configuring a network of a plurality of nodes to communicate through one or more electromagnetic signals, wherein the nodes are distributed throughout the machine; initiating communication between a controller and the network of nodes through the one or more electromagnetic signals; guiding transmission of the one or more electromagnetic signals in a plurality of waveguides between the controller and one or more of the nodes; propagating a portion of the one or more electromagnetic signals through a radio frequency antenna coupled to a first waveguide of the plurality of waveguides, a radio frequency transceiver coupled between the controller and the radio frequency antenna, and a membrane configured to support communication between the first waveguide and at least one node of the plurality of nodes.
15. The method of claim 14, wherein the first waveguide comprises a hollow metallic waveguide.
16. The method of claim 14, further comprising outputting a pulse train from the radio frequency transceiver to the radio frequency antenna to broadcast within the first waveguide responsive to the controller.
17. The method of claim 16, wherein a dielectric disk in the first waveguide is proximate to the membrane, and further comprising generating a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide and the dielectric disk, and the at least one node comprises an effector node.
18. The method of claim 14, wherein the at least one node comprises an oscillator and a modulator, and further comprising: vibrating the membrane based on a sensor response modulated with a carrier frequency of the oscillator by the modulator; and detecting vibration of the membrane by the radio frequency transceiver.
19. The method of claim 18, further comprising outputting a pulse train by the radio frequency transceiver to the radio frequency antenna to broadcast within the first waveguide responsive to the controller.
20. The method of claim 19, wherein a dielectric ring in the first waveguide is proximate to the membrane, and further comprising generating a plurality of acoustic pressure waves by the dielectric ring to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector and sensor node.
1. A system comprising: a network of nodes; a controller operable to communicate with the network of nodes through one or more electromagnetic signals; a plurality of waveguides configured to guide transmission of the one or more electromagnetic signals; a radio frequency transceiver configured to establish communication between the controller and a first waveguide of the plurality of waveguides; and a membrane configured to support communication between the first waveguide and at least one node of the plurality of nodes.



2. The system of claim 1, wherein the first waveguide comprises a hollow metallic waveguide.
3. The system of claim 1, wherein the radio frequency transceiver is configured to output a pulse train to broadcast within the first waveguide responsive to the controller.

4. The system of claim 3, further comprising a dielectric disk in the first waveguide proximate to the membrane, wherein the dielectric disk is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector node.
5. The system of claim 1, wherein the at least one node comprises an oscillator and a modulator configured to vibrate the membrane based on a sensor response, and the radio frequency transceiver is configured to detect vibration of the membrane.
6. The system of claim 5, wherein the radio frequency transceiver is configured to output a pulse train to broadcast within the first waveguide responsive to the controller.

7. The system of claim 6, further comprising a dielectric ring in the first waveguide proximate to the membrane, wherein the dielectric ring is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector and sensor node.
8. A system for a gas turbine engine, the system comprising: a network of a plurality of nodes distributed throughout the gas turbine engine, each of the nodes associated with at least one sensor and/or effector of the gas turbine engine and operable to communicate through one or more electromagnetic signals; a controller of the gas turbine engine operable to communicate with the network of nodes through the one or more electromagnetic signals; a plurality of waveguides configured to guide transmission of the one or more electromagnetic signals between the controller and one or more of the nodes; a radio frequency transceiver configured to establish communication between the controller and a first waveguide of the plurality of waveguides; and a membrane configured to support communication between the first waveguide and at least one node of the plurality of nodes.

9. The system of claim 8, wherein one or more of the nodes are located at least one of a fan section, a compressor section, a combustor section and a turbine section of the gas turbine engine, and the first waveguide comprises a hollow metallic waveguide.
10. The system of claim 8, wherein the radio frequency transceiver is configured to output a pulse train to broadcast within the first waveguide responsive to the controller.

11. The system of claim 10, further comprising a dielectric disk in the first waveguide proximate to the membrane, wherein the dielectric disk is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector node.
12. The system of claim 8, wherein the at least one node comprises an oscillator and a modulator configured to vibrate the membrane based on a sensor response, and the radio frequency transceiver is configured to detect vibration of the membrane.
13. The system of claim 12, wherein the radio frequency transceiver is configured to output a pulse train to broadcast within the first waveguide responsive to the controller, and further comprising a dielectric ring in the first waveguide proximate to the membrane, wherein the dielectric ring is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector and sensor node.

14. A method of establishing electromagnetic communication, the method comprising: configuring a network of a plurality of nodes to communicate through one or more electromagnetic signals; initiating communication between a controller and the network of nodes through the one or more electromagnetic signals; guiding transmission of the one or more electromagnetic signals in a plurality of waveguides between the controller and one or more of the nodes; propagating a portion of the one or more electromagnetic signals through a radio frequency transceiver configured to establish communication between the controller and a first waveguide of the plurality of waveguides, and a membrane configured to support communication between the first waveguide and at least one node of the plurality of nodes.



15. The method of claim 14, wherein the first waveguide comprises a hollow metallic waveguide.
16. The method of claim 14, further comprising outputting a pulse train from the radio frequency transceiver to broadcast within the first waveguide responsive to the controller.

17. The method of claim 16, wherein a dielectric disk in the first waveguide is proximate to the membrane, and further comprising generating a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide and the dielectric disk, and the at least one node comprises an effector node.
18. The method of claim 14, wherein the at least one node comprises an oscillator and a modulator, and further comprising: vibrating the membrane based on a sensor response modulated with a carrier frequency of the oscillator by the modulator; and detecting vibration of the membrane by the radio frequency transceiver.
19. The method of claim 18, further comprising outputting a pulse train by the radio frequency transceiver to broadcast within the first waveguide responsive to the controller.

20. The method of claim 19, wherein a dielectric ring in the first waveguide is proximate to the membrane, and further comprising generating a plurality of acoustic pressure waves by the dielectric ring to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector and sensor node.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,277,163. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broadens the scope of the claims 1-20 of U.S. Patent No. 11,277,163 by eliminating the elements and their functions of the claims 1-20 of U.S. Patent No. 11,277,163. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Double Patenting

U.S. Pat. 10,826,547
Instant Appl. 17/684,829
1. A system of a machine, the system comprising: a network of a plurality of nodes distributed throughout the machine, each of the nodes operable to communicate through a plurality of electromagnetic signals; a controller operable to communicate with the network of nodes through the electromagnetic signals; a plurality of waveguides configured to confine transmission of the electromagnetic signals between the controller and one or more of the nodes; a radio frequency antenna coupled to a first end of a first waveguide of the plurality of waveguides; a radio frequency transceiver coupled between the controller and the radio frequency antenna; and a capacitively coupled membrane at a second end of the first waveguide configured to establish communication between the first waveguide and at least one node of the plurality of nodes.
2. The system of claim 1, wherein the first waveguide comprises a hollow metallic waveguide.
3. The system of claim 1, wherein the radio frequency transceiver is configured to output a pulse train to the radio frequency antenna to broadcast within the first waveguide responsive to the controller.
4. The system of claim 3, further comprising a dielectric disk in the first waveguide proximate to the capacitively coupled membrane, wherein the dielectric disk is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the capacitively coupled membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector node.
5. The system of claim 1, wherein the at least one node comprises an oscillator and a modulator configured to vibrate the capacitively coupled membrane based on a sensor response, and the radio frequency transceiver is configured to detect vibration of the capacitively coupled membrane.
6. The system of claim 5, wherein the radio frequency transceiver is configured to output a pulse train to the radio frequency antenna to broadcast within the first waveguide responsive to the controller.
7. The system of claim 6, further comprising a dielectric ring in the first waveguide proximate to the capacitively coupled membrane, wherein the dielectric ring is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the capacitively coupled membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector and sensor node.
8. A system for a gas turbine engine, the system comprising: a network of a plurality of nodes distributed throughout the gas turbine engine, each of the nodes associated with at least one sensor and/or effector of the gas turbine engine and operable to communicate through a plurality of electromagnetic signals; a controller of the gas turbine engine operable to communicate with the network of nodes through the electromagnetic signals; a plurality of waveguides configured to confine transmission of the electromagnetic signals between the controller and one or more of the nodes; a radio frequency antenna coupled to a first end of a first waveguide of the plurality of waveguides; a radio frequency transceiver coupled between the controller and the radio frequency antenna; and a capacitively coupled membrane at a second end of the first waveguide configured to establish communication between the first waveguide and at least one node of the plurality of nodes.
9. The system of claim 8, wherein one or more of the nodes are located at least one of a fan section, a compressor section, a combustor section and a turbine section of the gas turbine engine, and the first waveguide comprises a hollow metallic waveguide.
10. The system of claim 8, wherein the radio frequency transceiver is configured to output a pulse train to the radio frequency antenna to broadcast within the first waveguide responsive to the controller.
11. The system of claim 10, further comprising a dielectric disk in the first waveguide proximate to the capacitively coupled membrane, wherein the dielectric disk is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the capacitively coupled membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector node.
12. The system of claim 8, wherein the at least one node comprises an oscillator and a modulator configured to vibrate the capacitively coupled membrane based on a sensor response, and the radio frequency transceiver is configured to detect vibration of the capacitively coupled membrane.
13. The system of claim 12, wherein the radio frequency transceiver is configured to output a pulse train to the radio frequency antenna to broadcast within the first waveguide responsive to the controller, and further comprising a dielectric ring in the first waveguide proximate to the capacitively coupled membrane, wherein the dielectric ring is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the capacitively coupled membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector and sensor node.
14. A method of establishing electromagnetic communication through a machine, the method comprising: configuring a network of a plurality of nodes to communicate through a plurality of electromagnetic signals, wherein the nodes are distributed throughout the machine; initiating communication between a controller and the network of nodes through the electromagnetic signals; confining transmission of the electromagnetic signals in a plurality of waveguides between the controller and one or more of the nodes; propagating a portion of the electromagnetic signals through a radio frequency antenna coupled to a first end of a first waveguide of the plurality of waveguides, a radio frequency transceiver coupled between the controller and the radio frequency antenna, and a capacitively coupled membrane at a second end of the first waveguide configured to establish communication between the first waveguide and at least one node of the plurality of nodes.
15. The method of claim 14, wherein the first waveguide comprises a hollow metallic waveguide.
16. The method of claim 14, further comprising outputting a pulse train from the radio frequency transceiver to the radio frequency antenna to broadcast within the first waveguide responsive to the controller.
17. The method of claim 16, wherein a dielectric disk in the first waveguide is proximate to the capacitively coupled membrane, and further comprising generating a plurality of acoustic pressure waves to mechanically vibrate the capacitively coupled membrane responsive to the pulse train broadcast through the first waveguide and the dielectric disk, and the at least one node comprises an effector node.
18. The method of claim 14, wherein the at least one node comprises an oscillator and a modulator, and further comprising: vibrating the capacitively coupled membrane based on a sensor response modulated with a carrier frequency of the oscillator by the modulator; and detecting vibration of the capacitively coupled membrane by the radio frequency transceiver.
19. The method of claim 18, further comprising outputting a pulse train by the radio frequency transceiver to the radio frequency antenna to broadcast within the first waveguide responsive to the controller.
20. The method of claim 19, wherein a dielectric ring in the first waveguide is proximate to the capacitively coupled membrane, and further comprising generating a plurality of acoustic pressure waves by the dielectric ring to mechanically vibrate the capacitively coupled membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector and sensor node.

1. A system comprising: a network of nodes; a controller operable to communicate with the network of nodes through one or more electromagnetic signals; a plurality of waveguides configured to guide transmission of the one or more electromagnetic signals; a radio frequency transceiver configured to establish communication between the controller and a first waveguide of the plurality of waveguides; and a membrane configured to support communication between the first waveguide and at least one node of the plurality of nodes.









2. The system of claim 1, wherein the first waveguide comprises a hollow metallic waveguide.
3. The system of claim 1, wherein the radio frequency transceiver is configured to output a pulse train to broadcast within the first waveguide responsive to the controller.

4. The system of claim 3, further comprising a dielectric disk in the first waveguide proximate to the membrane, wherein the dielectric disk is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector node.

5. The system of claim 1, wherein the at least one node comprises an oscillator and a modulator configured to vibrate the membrane based on a sensor response, and the radio frequency transceiver is configured to detect vibration of the membrane.
6. The system of claim 5, wherein the radio frequency transceiver is configured to output a pulse train to broadcast within the first waveguide responsive to the controller.

7. The system of claim 6, further comprising a dielectric ring in the first waveguide proximate to the membrane, wherein the dielectric ring is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector and sensor node.

8. A system for a gas turbine engine, the system comprising: a network of a plurality of nodes distributed throughout the gas turbine engine, each of the nodes associated with at least one sensor and/or effector of the gas turbine engine and operable to communicate through one or more electromagnetic signals; a controller of the gas turbine engine operable to communicate with the network of nodes through the one or more electromagnetic signals; a plurality of waveguides configured to guide transmission of the one or more electromagnetic signals between the controller and one or more of the nodes; a radio frequency transceiver configured to establish communication between the controller and a first waveguide of the plurality of waveguides; and a membrane configured to support communication between the first waveguide and at least one node of the plurality of nodes.



9. The system of claim 8, wherein one or more of the nodes are located at least one of a fan section, a compressor section, a combustor section and a turbine section of the gas turbine engine, and the first waveguide comprises a hollow metallic waveguide.
10. The system of claim 8, wherein the radio frequency transceiver is configured to output a pulse train to broadcast within the first waveguide responsive to the controller.

11. The system of claim 10, further comprising a dielectric disk in the first waveguide proximate to the membrane, wherein the dielectric disk is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector node.

12. The system of claim 8, wherein the at least one node comprises an oscillator and a modulator configured to vibrate the membrane based on a sensor response, and the radio frequency transceiver is configured to detect vibration of the membrane.

13. The system of claim 12, wherein the radio frequency transceiver is configured to output a pulse train to broadcast within the first waveguide responsive to the controller, and further comprising a dielectric ring in the first waveguide proximate to the membrane, wherein the dielectric ring is configured to generate a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector and sensor node.


14. A method of establishing electromagnetic communication, the method comprising: configuring a network of a plurality of nodes to communicate through one or more electromagnetic signals; initiating communication between a controller and the network of nodes through the one or more electromagnetic signals; guiding transmission of the one or more electromagnetic signals in a plurality of waveguides between the controller and one or more of the nodes; propagating a portion of the one or more electromagnetic signals through a radio frequency transceiver configured to establish communication between the controller and a first waveguide of the plurality of waveguides, and a membrane configured to support communication between the first waveguide and at least one node of the plurality of nodes.





15. The method of claim 14, wherein the first waveguide comprises a hollow metallic waveguide.
16. The method of claim 14, further comprising outputting a pulse train from the radio frequency transceiver to broadcast within the first waveguide responsive to the controller.

17. The method of claim 16, wherein a dielectric disk in the first waveguide is proximate to the membrane, and further comprising generating a plurality of acoustic pressure waves to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide and the dielectric disk, and the at least one node comprises an effector node.

18. The method of claim 14, wherein the at least one node comprises an oscillator and a modulator, and further comprising: vibrating the membrane based on a sensor response modulated with a carrier frequency of the oscillator by the modulator; and detecting vibration of the membrane by the radio frequency transceiver.

19. The method of claim 18, further comprising outputting a pulse train by the radio frequency transceiver to broadcast within the first waveguide responsive to the controller.

20. The method of claim 19, wherein a dielectric ring in the first waveguide is proximate to the membrane, and further comprising generating a plurality of acoustic pressure waves by the dielectric ring to mechanically vibrate the membrane responsive to the pulse train broadcast through the first waveguide, and the at least one node comprises an effector and sensor node.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,826,547. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broadens the scope of the claims 1-20 of U.S. Patent No. 10,826,547 by eliminating the elements and their functions of the claims 1-20 of U.S. Patent No. 10,826,547. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gilbert et al (U.S. Pat. 11,289,639) disclose electrical, mechanical, computing, and/or other devices formed of extremely low resistance materials.
	Mantese et al (US 2017/0238070) disclose a shielded electromagnetic communication with functional components of a machine. 
	Mantese et al (US 2018/0262820) disclose an electromagnetic communication from waveguide confinement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
November 14, 2022